Case: 13-14230   Date Filed: 06/19/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-14230
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 5:12-cr-00027-RS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

THOMES MONROE LEE,
f.k.a. Thomas Monroe Lee,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                               (June 19, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-14230     Date Filed: 06/19/2014    Page: 2 of 2


      Gwendolyn Spivey, counsel for Thomes Lee, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion is GRANTED, and Lee’s conviction

and sentence are AFFIRMED.




                                          2